department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest department of the treasury yi internal_revenue_service cincinnati oh legend p state q date of formation r individual s individual t individual u dollars amount w dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you incorporated in the state of p on date q the filed copy of your articles of incorporation indicates that your purpose is to engage in any lawful activity for which corporations may be incorporated in the state your articles do not contain a dissolution clause you provide a permanent home and sanctuary to previously ill abused and or neglected animals the animals come from other animal sanctuaries rescues and or from individuals in the community you feed house and provide veterinary care to the animals with the assistance of volunteers and paid independent contractors you plan to provide education to the public on the proper feeding housing and nurturing of animals you were founded by r and s husband and wife r is the president treasurer and primary caretaker of the animals the animals live in the home of r and s_r will be compensated u dollars per year for his duties adjusted annually s governing body is the secretary t is listed as your chief veterinarian there are no other members of your you stated that r is the legal guardian of the animals you obtain the animals from various organizations such as the local animal shelter and rescue organizations you pay any related adoption fees for the animals you favor animals that require the most care whether they have physical or psychological needs or are of difficult species and which would be too much for the average individual to care for adequately you provided a copy of your conflict of interest policy which states in part that after disclosure of any financial interest in a contemplated business transaction and all material facts all interested persons shall leave the governing board or committee meeting while the determination of a conflict of interest is discussed and voted upon an interested person shall leave the meeting during the discussion of and the vote on the transaction or arrangement involving the possible conflict of interest the facility you lease is a residential home owned by r and s the monthly rent is equal to the home’s monthly mortgage payment r and s will continue to reside at the facility the lease agreement states that you will lease a three bedroom one bathroom house on a month-to-month tenancy r signed the agreement as both the landlord and the tenant you listed a mortgage payable of w dollars on your balance_sheet your occupancy expenses also include the monthly payment on a vehicle owned by r and s as well as various utilities you provided details about the other expenses you intend to pay which include supplies food and other associated costs veterinary care adoption fees and the purchase of new enclosures you plan to subsidize your mission through donations grants and the sale of merchandise you will advertise through your website presentations to local groups mail brochures newspaper articles and other charities all income generated or granted to you will go specifically toward paying for the care of your animals the upkeep of the facility and to pay your independent consultants working at the facility in the future you wish to expand your facilities to include a much larger space for the animals larger and better crafted enclosures and to provide care for a larger variety of animals including often neglected farm animals you provided copies of your meeting minutes your first meeting consisted of an announcement of filing articles of incorporation a discussion of the duties and responsibilities as a board future volunteers and volunteer opportunities and your future goals at your second meeting you discussed new additions of animals progress of current animals review of and suggestions for improving your website the minutes did not include any discussion of entering a lease with interested persons making the car payments of your officers privately owned vehicles or the payment of utilities at the residence there was also no mention of any discussion of or voting on the compensation of your president or how you followed your conflict of interest policy with respect to any of these contemplated transactions your website features pictures of some of your animals and information about your board_of directors you provide a means by which interested persons can contact you to request a visit visits to the sanctuary are allowed by appointment only you request that individuals not contact you about re-homing you are purely a sanctuary and not a rescue you will not accept animals without prior arrangements nor do you re-home the animals currently living with you none of the animals are available for adoption the sanctuary is their forever home you do not pick up or care for stray or injured animals you recommend contacting the local animal control or humane society donations are not accepted at this time because non-profit status is pending you will gladly take volunteers letter rev catalog number 47630w law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a b limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_292 1967_2_cb_184 provides that an organization formed for the purpose of developing a sanctuary for wild birds and animals for the education of the public may be exempt as an educational_organization the organization was formed to purchase and maintain a large tract of forest land to be reserved as a sanctuary for wild birds and animals and to be open to the public for educational_purposes a sanctuary for wild birds and animals to be used for public educational_purposes is an organization similar to a museum or zoo therefore the activities of this organization are educational in that they instruct the public on subjects useful to the individual and beneficial to the community in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states f2d 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose catalog number 47630w letter rev in 74_tc_846 the organization's founder and his wife executed vows of poverty and transferred all their possessions and income to the organization on the condition that it qualified under sec_501 of the code financial control by the founder created an opportunity for abuse the court found that a substantial purpose of the organization was to serve the private interests of the founder and his wife accordingly the court held that the organization did not qualify under sec_501 in 76_tc_380 it was held that if an activity serves a substantial non-exempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose application of law as explained in sec_1_501_c_3_-1 to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section because you are neither organized nor operated exclusively for exempt purposes you are not exempt organizational_test your articles of incorporation do not include a clause limiting your purposes to one or more exempt purposes additionally your articles do not include a dissolution clause as stated in sec_1 c - b i and c -1 b to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose and dissolution clause you do not have a proper_purpose or dissolution clause therefore you are not organized for exempt purposes as described in sec_501 of the code operational_test you do not meet the operational_test of sec_501 of the code because you are not operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you are paying the personal bills of your founders including their house utilities and car payments while they continue to live in their house with their animals your earnings inure to the benefit of your founders more than incidentally as described in sec_501 -1 c which precludes you from exemption under sec_501 you do not meet the provisions of sec_1_501_c_3_-1 because you are not operating exclusively for public purposes rather you are operated for the substantial private benefit of your founders you pay rent monthly to r and s equal to their monthly mortgage payment while they continue to reside at the house they are leasing to you although some educational activities may occur at the premises r and s benefit more than incidentally from the payment of their bills although your proportional usage of the officers’ personal vehicles was not established you will be making their monthly car payment while they have full use of these vehicles for their personal needs as with the house these vehicles could be sold and the proceeds would revert to the officers your rent and related utility payments as well as the car payments constitute inurement to your officers which precludes exemption under sec_501 of the code letter rev catalog number 47630w you plan to develop a sanctuary for birds and other animals but unlike revrul_67_292 you are not operating exclusively for educational_purposes the facilities out of which you operate are not accessible to the general_public similar to a museum or a zoo you are like the organizations described in better business bureau and old dominion box co although operating an animal sanctuary may be exempt_purpose under sec_501 of the code you primarily benefit your founders your operations result in benefit to private parties more than incidentally and constitute a substantial non-exempt purpose you have no operational or financial controls in place furthermore you have a small related board and your founders have control_over your daily operations and finances like the organization in basic bible church your small related board has provided an opportunity for abuse and your earnings inure to the benefit of your founders precluding you from exemption as explained in schoger foundation if an activity serves a substantial non-exempt purpose the organization does not qualify for exemption even if the activity also furthers an exempt_purpose you are not open to the public you do not take in stray or unwanted animals nor do you attempt to find homes for stray or unwanted animals you serve a substantial non-exempt private purpose of benefitting your founders while only incidentally benefitting stray or unwanted animals your position you provided additional information to demonstrate how you benefit the public these include e e e e e e one of your volunteers is studying veterinary science and her time is spent learning about the animals through direct interaction sharing of personal experiences and joining you on your trips to the vet additionally the veterinarian who is part of your board has offered to allow her to spend time at the veterinary hospital to assist in her studies and future career your social media site and website contain encouraging photos and videos of the animals as they rehabilitate as a way of demonstrating what it possible to achieve through proper care and responsibility the sites include care tips healthy recipes and other information to help guardians of animals make the best choices for their animals possible educational demonstrations with the local public library with the aim of improving the knowledge of the community you will also partner with additional businesses for similar activities allowing visitors at your facility during pre-established hours and with appointments along with unexpected visits when people see you outside with the animals through these interactions you educate people about the care and responsibilities that go into being a guardian to an animal visitors interact with the animals and learn about their needs first-hand over time grow to become a comprehensive knowledge resource for the raising and rehabilitating of a wide variety of animals all information will be publicly available with the hopes of raising awareness and education partner with the local high school veterinary science classes to allow students to interact with a variety of different animals this would allow them to gain experiences they wouldn’t otherwise have and provide them with a better future letter rev catalog number 47630w our response to your position even if an organization has many activities that further exempt purposes exemption may be precluded if it serves a substantial private interest you are neither organized nor operated exclusively for exempt purposes you serve the substantial private interests of your founders which results in inurement and only incidentally serve public interests conclusion based on the information submitted you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the code you are not operating exclusively for exempt purposes and your earnings inure to the benefit of insiders accordingly we conclude you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
